DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-18 are pending in the case. Claims 1, 6, and 14 are independent claims.

Examiner Comment
	Applicant has not clearly indicated all changes made to the claim language in the amendment filed 12/03/2021. For at least claim 14, Applicant has amended the claim language to recite “the first sub-signatures being of fixed length and concatenated into the first signature for ready extraction of the first sub-signatures from the first signature” in lines 1-3 of page 6 of the claims and “the second sub-signatures being of fixed length and concatenated into the second signature for ready extraction of the second sub-signatures from the second signature” in lines 13-15 of page 6 of the claims. These underlined portions were not previously recited and have not been properly marked (underlined) by Applicant to indicate amendments from the previously submitted claims filed 04/29/2021. Examiner directs Applicant to §1.121 “Manner of making amendments in applications” under Patent Rules. Applicant must comply with these rules as failure to do so hinders compact prosecution and reduces clarity of the record.

Claim Objections
Claims 1, 6, and 14 are objected to because of the following informalities:
Claim 1 recites “applying a function to the data element it represents” in lines 20-21 of the claim but “the data element” should be recited as “the updated data element”. Claim 6 is objected for the same reason.
Claim 1 recites “the user interface prompts the gateway” in lines 5-6 of the claim. Examiner interprets “the user interface” as “a user interface”. However, if Applicant intends to recite “the user interface device”, Applicant should make the appropriate changes in claim 1 and similarly claim 6.
Claim 14 recites “for each category in the subset of the plurality of categories, whether” in line 18 of page 6 of the claims but “determining” should be recited either before “for” or “whether”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2020/0110377 A1), in view of Ravichandran et al. (US 2020/0059452 A1), in view of Winstead (US 2015/0261799 A1), and in view of Rubin et al. (US 10511445 B1).

Regarding claim 1, Chatterjee teaches an updating method, comprising:
storing, on a gateway on a local area network, data that comprises data elements that are each in a different one of a plurality of categories that together regard operation of a plurality of actuating devices on the local area network (FIG. 5 and [0099-0101]: BEMS gateway 450 stores data in database 512. Data comprises of data elements that are in categories including performance information, configuration/version information, and so on. Together, these categories regard operation of a plurality of actuating devices, like equipment of a building infrastructure as listed in [0041]; [0101]: gateway may be on a local area network with local wired or wireless communications);
storing the data on a user interface device when the user interface prompts the gateway ([0096]: data is pushed to a client device/user interface device; [0067], FIG. 6 and [0111-0113]: when transmitting/copying an updated data element to the client device, any pre-existing suffixes may be replaced. Thus, data comprising data elements as evidenced by the pre-existing suffixes, are stored on a user interface device. Data is stored when the user interface prompts the gateway);
creating a signature comprising a sub-signature that represents a data element in one of a plurality of categories (end of [0111]: a signature is generated/created.; [0004], 
updating the data stored on the gateway when a change is requested by the user interface by updating the data elements ([0067], FIG. 6 and [0111-0113]: Data is updated when a change/update is requested by the user interface, which provides a pre-defined timing parameter for updating data), such that the updated data elements of the updated data comprise the data elements except that one or more of the data elements in one or more of the plurality of categories are changed ([0100]: Note that BEMS gateway 450 collects and stores information, including the data elements for configuration/version information, by periodically polling the data sources. Thus, data stored on the gateway is updated; [0105]: the process of FIG. 6 can be performed by the BEMS gateway 450. As supported in [0092], data propagation circuit 458, which is part of the gateway 450, is structured to “perform operations and/or processes for auto detection of signature and native reference changes from data sources”);
creating an updated signature that comprises an updated sub-signature that represents an updated data element of the updated data stored on the gateway ([0106]: For example, when an infrastructure item/actuating device is upgraded, the suffix/sub-signature is changed, creating a new signature; FIG. 6 and [0109-0113]: after a signature is generated, that signature may be periodically updated by generating/creating the updated signature. When a signature is updated, the suffix/sub-signature representing data elements in one or more of the categories, like the current 
determining that the updated signature does not match the signature (FIG. 6 and [0111]: the updated signature, which is the signature received at 602, is compared with the signature retrieved from BEMS 540 for any discrepancies that would indicate that the updated signature and the signature do not match.);
determining whether the updated sub-signature and sub-signature representing that category are different (FIG. 6 and [0111]: the updated sub-signature and sub-signature representing the current configuration/version are determined to be different from the discrepancies); and
copying, from the gateway to the user interface device, for each category in which the updated sub-signature and sub-signature representing those categories are different, the updated data element in that category and thereby replacing, with that updated data element, the data element in that category stored on the user interface device (end of [0096]: updated data, like data relating to equipment upgrades, version changes, notifications, and so on, are pushed to the BEMS 540 of FIG. 5 and/or its client devices via the BEMS gateway 450. Here, the client device corresponds to the user interface device.; [0111-0112]: when transmitting/copying the updated data element, any pre-existing suffixes may be replaced).

Chatterjee does not explicitly teach a signature comprising a plurality of sub-signatures that each represent a different one of a plurality the data elements and one of a plurality of categories that data element is in, where each sub-signature is itself a each represent a different one of the updated data elements of the updated data, where each of the updated sub-signatures is itself a signature generated by applying a function to the updated data element it represents, determining, for each of the categories, whether the updated sub-signature and sub-signature representing that category are different, and copying no elements that have not been updated.

Ravichandran teaches storing, on a gateway on a local area network, data that comprises data elements that are each in a different one of a plurality of categories (FIG. 1 and [0052-0053]: gateway 115A stores signature data; [0012]: data elements are each in a different one of a plurality of categories, including a data pattern, a type of attack, a frequency of attack, and a status);
a signature comprising a plurality of sub-signatures that each represent a different one of the data elements and one of a plurality of categories that data element is in ([0012] and Table 1: “signature may further include a data pattern, a type of attack, a frequency of attack, and a status”. These categories corresponding to data elements are represented by these sub-signatures);
updating the data stored on the gateway by updating the data elements, such that the updated data elements of the updated data comprise the data elements except that one or more of the data elements in one or more of the plurality of 
an updated signature that comprises updated sub-signatures that each represent a different one of the updated data elements of the updated data stored on the gateway, and thus each represent said different one of the plurality of categories ([0053] and Table 1: an updated signature comprises updated sub-signatures, such as the updating of the frequency of attack and/or its status. Each represent one of the categories seen in table 1 stored on the gateway in memory 140);
determining, for each of the categories, whether the updated sub-signature and sub-signature representing that category are different ([0053]: a received/updated signature is compared with the signature stored locally in memory 140. This involves determining for each of the categories if the updated sub-signature and the sub-signature are different. For example, the category and sub-signature for frequency of attack is different); and
copying, for each category in which the updated sub-signature and sub-signature representing that category are different, the updated data element in that category and thereby replacing, with that updated data element the data element in that category ([0053], FIG. 3, and [0073]: for each category in which there is a difference, the updated data element for that category replaces the locally stored data element. In this case, the frequency of attack, which was determined to be different, gets updated.).

each represent a different one of the data elements along with the category that data element is in, and an updated signature that comprises updated sub-signatures that each represent a different one of the updated data elements of the updated data, determining, for each of the categories, whether the updated sub-signature and sub-signature representing that category are different. Doing so would allow signatures to host more information about the building equipment so that each equipment can be more easily distinguished from each other. Nuances between similar equipment can be detected on a more granular level since multiple sub-signatures, and thus multiple categories, define a signature, as opposed to singular, nominal suffix. Furthermore, updates can be made minimally, as only specific sub-signatures denoting categories of data elements would change as opposed to updating a sub-signature that covers a broader range of information.

Chatterjee in view of Ravichandran does not explicitly teach where each sub-signature is itself a signature generated by applying a function to the data element it represents, the sub-signatures being of fixed length and concatenated into the signature for ready extraction of the sub-signatures from the signature, where each of the updated sub-signatures is itself a signature generated by applying a function to the updated data element it represents, the sub-signatures being of fixed length and concatenated into no elements that have not been updated.

Winstead teaches where each sub-signature is itself a signature, where each of the updated sub-signatures is itself a signature, and copying, for each category in which the updated sub-signature and sub-signature representing that category are different, the updated data element in that category and thereby replacing, with that updated data element the data element in that category and no elements that have not been updated ([0017-0018]: each sub-signature is itself a signature as sub-signatures correspond to values signifying sub-component versions of the same data structure. Only the updated sub-signatures are stored/copied, instead of the whole signature, when changes are made to the data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chatterjee in view of Ravichandran to incorporate the teachings of Winstead and have each sub-signature be itself a signature, where each of the updated sub-signatures is itself a signature, and copying no elements that have not been updated. Doing so would allow the system to treat each sub-signature independently of one another, so that changes can be made efficiently to the overall signature without unnecessarily updating certain sub-signatures that do not require any change. This would also conserve storage capacity since changes are incrementally stored.



	Rubin teaches each sub-signature, and likewise each updated sub-signature, is generated by applying a function to the data element it represents (FIGS. 6 and 7, Col. 15, line 18 to Col. 16, line 8, Col. 16, lines 39-61, and Col. 20 lines 8-11: sub-signatures are generated by applying a function, such as a hash, to the data element the sub-signatures represent.), the sub-signatures being of fixed length and concatenated into the signature for ready extraction of the sub-signatures from the signature (FIG. 7 and Col. 16, line 18 to Col. 17, line 35: the sub-signatures are of fixed length and are concatenated as seen in the example signatures of compressed digital signature 708 or compressed digital signature 718. These sub-signatures are ready for extraction from the signature as detailed in at least FIG. 6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generating of sub-signatures and updated sub-signatures as disclosed in Chatterjee in view of Ravichandran and in view of Winstead to incorporate the teachings of Rubin and have each sub-signature, and likewise each updated sub-signature, be generated by applying a function to the data element it represents, the sub-signatures being of fixed length and concatenated 

Regarding claim 6, the claim recites a user interface updating system (Chatterjee, [0064]: client device can be any type of user interface device; [0096]: data is pushed to a client device/user interface device, thus there is a user interface updating system; [0067], FIG. 6 and [0111-0113]: when transmitting/copying an updated data element to the client device, any pre-existing suffixes may be replaced. Thus, data comprising data elements as evidenced by the pre-existing suffixes, are stored on a user interface device. Data is stored when the user interface prompts the gateway), comprising: a gateway on a local area network (Chatterjee, FIG. 5 and [0099-0101]: gateway may be on a local area network with local wired or wireless communications), the gateway comprising a processor and a computer readable storage medium (Chatterjee, “processing circuit” and “memory” of [0038] and [0088-0089]), the computer readable storage medium including code executable by the processor to perform 

Regarding claim 10, Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin teaches the system of claim 6. Chatterjee further teaches wherein the plurality of categories together further regard operation of a plurality of sensing devices on the local area network ([0065], [0106], and FIG. 4: sensors are also included in building subsystems 428. Sensors are equipment/building infrastructure items. Thus, they have unique signatures, including its current version and configuration).

Regarding claim 13, Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin teaches the updating system of claim 6. Chatterjee further teaches wherein the user interface device comprises a mobile device ([0064]: client device may be a mobile device).

Regarding claim 14, Chatterjee teaches a data updating method, comprising:
storing, on a user interface device ([0096]: data is pushed to a client device/user interface device; [0111-0112]: when transmitting/copying an updated data element to the client device, any pre-existing suffixes may be replaced. Thus, data comprising data elements as evidenced by the pre-existing suffixes, are stored on a user interface device):
first data that comprises first data elements that are each in a different one of a plurality of categories that together regard operation of a plurality of actuating devices 
a first signature comprising first sub-signature that represents data elements and one of the plurality of different categories to which the data belongs ([0004], [0039], and [0106]: A first signature is comprised of a suffix/sub-signature, which is associated with the data elements along with the category of that data element for a current version and current configuration of the corresponding actuating device; [0111-0113]: First signature corresponds to signature retrieved from BEMS 540, which is the signature that has been transmitted to the BEMS 540 and/or client devices as supported in [0096]);
storing, on a gateway on the local area network when the user interface prompts the gateway (FIG. 5 and [0099-0101]: BEMS gateway 450 stores data in database 512; [0101]: gateway may be on a local area network with local wired or wireless communications; [0067], FIG. 6 and [0111-0113]: when transmitting/copying an updated data element to the client device, any pre-existing suffixes may be replaced. Thus, data comprising data elements as evidenced by the pre-existing suffixes, are stored on a user interface device. Data is stored when the user interface prompts the gateway);
second data that comprises second data elements that each are in a different one of the plurality of categories regarding the operation of the plurality of actuating devices on the local area network (FIG. 5 and [0099-0101]: BEMS gateway 450 stores second data in database 512. Second data comprises of data elements that are in categories including performance information, configuration/version information, and so 
a second signature that comprises second sub-signature that represents second data elements along with the plurality of categories of the second data, and thus each represent said different one of the plurality of categories that second data element is in ([0004], [0039], and [0106]: A second signature is comprised of a suffix/sub-signature, which is associated with the data elements along with the category of that data element for a current version and current configuration of the corresponding actuating device; [0099-0100] and FIG. 5, [0111-0113] and FIG. 6: second signature corresponds to the signature received at 602 as second signature is the signature stored on gateway 450 retrieved from data sources);
displaying, on the user interface device, a display that is associated with the first data elements in a subset of the plurality of categories ([0064] and [0096]: client device displays a graphical user interface for controlling, viewing, or otherwise interacting with HVAC system 100, its subsystems, and/or devices. Such building infrastructure items are associated with the first data elements, since updated data, including data relating to equipment upgrades, version changes, and so on are pushed to the client devices.);
determining whether the second signature matches the first signature, and if the second signature does not match the first signature (FIG. 6 and [0111]: a string comparison function reveals that the second signature does not match the first signature), determine whether the corresponding second sub-signature and first sub-signature representing that category are different (FIG. 6 and [0111]: as part of the string comparison function, because the second signature does not match the first 
copying, from the gateway to the user interface device, for each category in the subset of the plurality of categories in which the second sub-signature and first sub-signature representing that category are different and only when a change is requested by the user interface ([0067], FIG. 6 and [0111-0113]: Data is only updated when a change/update is requested by the user interface in accordance with a pre-defined timing parameter for updating data), the second data element in that category and thereby replacing, with that second data element, the first data element in that category stored on the user interface device (end of [0096]: updated data, like data relating to equipment upgrades, version changes, notifications, and so on, are pushed to the BEMS 540 of FIG. 5 and/or its client devices via the BEMS gateway 450. Here, the client device corresponds to the user interface device.; [0111-0112]: when transmitting/copying the updated data element, any pre-existing suffixes may be replaced).

Chatterjee does not explicitly teach a first signature comprising first sub-signatures that each represent a different one of the first data elements and one of the plurality of different categories to which the data belongs, where each first sub-signature is itself a signature generated by applying a function to the data element it represents; and a second signature that comprises second sub-signatures that each represent a different one of the second data elements of the second data, where each second sub-signature is itself a signature generated by applying a function to the data element it for each of the categories, whether the corresponding second sub-signature and first sub-signature representing that category are different.

Ravichandran teaches storing, on a gateway on a local area network, first data that comprises first data elements that are each in a different one of a plurality of categories (FIG. 1 and [0052-0053]: gateway 115A stores signature data; [0012]: data elements are each in a different one of a plurality of categories, including a data pattern, a type of attack, a frequency of attack, and a status),
a first signature comprising first sub-signatures that each represent a different one of the first data elements and one of a plurality of categories to which the data belongs ([0012] and Table 1: “signature may further include a data pattern, a type of attack, a frequency of attack, and a status”. These categories corresponding to data elements are represented by these sub-signatures);
updating the data stored on the gateway by updating the data elements, such that the updated data elements of the updated data comprise the data elements except that one or more of the data elements in one or more of the plurality of categories are changed (FIG. 1 and [0053]: data stored on gateway 115A in memory 140 is updated; FIG. 3 and [0071-0074]: data stored on the gateway is updated by updating the data elements, like a frequency of attack, that has changed);
an updated/second signature that comprises updated/second sub-signatures that each represent a different one of the updated data elements of the updated data stored 
determining, for each category in the subset of the plurality of categories, whether the corresponding second sub-signature and first sub-signature representing that category are different ([0053]: a received/updated signature is compared with the signature stored locally in memory 140. This involves determining for each of the categories if the updated sub-signature and the sub-signature are different. For example, the category and sub-signature for frequency of attack is different); and
copying, for each category in which the updated/second sub-signature and first sub-signature representing that category are different, the updated/second data element in that category and thereby replacing, with that updated/second data element, the data element in that category stored on the gateway ([0053], FIG. 3, and [0073]: for each category in which there is a difference, the updated data element for that category replaces the locally stored data element. In this case, the frequency of attack, which was determined to be different, gets updated.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chatterjee to incorporate the teachings of Ravichandran and have a first signature comprising first sub-signatures that each represent a different one of the data elements and one of the plurality of different categories to which the data belongs, and a second signature that comprises each represent a different one of the updated data elements of the second data, determining, for each of the categories, whether the second sub-signature and first sub-signature representing that category are different. Doing so would allow signatures to host more information about the building equipment so that each equipment can be more easily distinguished from each other. Nuances between similar equipment can be detected on a more granular level since multiple sub-signatures, and thus multiple categories, define a signature, as opposed to singular, nominal suffix. Furthermore, updates can be made minimally, as only specific sub-signatures denoting categories of data elements would change as opposed to updating a sub-signature that covers a broader range of information.

Chatterjee in view of Ravichandran does not explicitly teach where each sub-signature is itself a signature generated by applying a function to the data element it represents, the sub-signatures being of fixed length and concatenated into the signature for ready extraction of the sub-signatures from the signature, where each of the updated sub-signatures is itself a signature generated by applying a function to the updated data element it represents, and copying no elements that have not been updated.

Winstead teaches where each sub-signature is itself a signature, where each of the updated sub-signatures is itself a signature, and copying, for each category in which the updated sub-signature and sub-signature representing that category are different, the updated data element in that category and thereby replacing, with that updated data element the data element in that category and no elements that have not been updated 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chatterjee in view of Ravichandran to incorporate the teachings of Winstead and have each sub-signature be itself a signature, where each of the updated sub-signatures is itself a signature, and copying no elements that have not been updated. Doing so would allow the system to treat each sub-signature independently of one another, so that changes can be made efficiently to the overall signature without unnecessarily updating certain sub-signatures that do not require any change. This would also conserve storage capacity since changes are incrementally stored.

Chatterjee, in view of Ravichandran, and in view of Winstead does not explicitly teach each first sub-signature, and likewise each updated/second sub-signature, is generated by applying a function to the data element it represents, the first sub-signatures, and likewise the second sub-signatures, being of fixed length and concatenated into the signature for ready extraction of the first sub-signatures and the second sub-signatures from the first signature and second signature, respectively.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generating of first sub-signatures and second sub-signatures as disclosed in Chatterjee in view of Ravichandran and in view of Winstead to incorporate the teachings of Rubin and have each sub-signature, and likewise each updated sub-signature, be generated by applying a function to the data element it represents, the sub-signatures being of fixed length and concatenated into the signature for ready extraction of the sub-signatures from the signature. Doing so would allow data represented by signatures and sub-signatures to be compressed in a concise and unique pattern so that data can be stored, transmitted, and/or processed in a more efficient manner, as opposed to lengthy signatures. Having the sub-signatures be a fixed length will also advantageously allow a process in which a .

Claims 2-5, 7-9, 11, 12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2020/0110377 A1), in view of Ravichandran et al. (US 2020/0059452 A1), in view of Winstead (US 2015/0261799 A1), in view of Rubin et al. (US 10511445 B1), and in view of Thompson et al. (US 2017/0237289 A1).

Regarding claim 2, Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin teaches the method of claim 1. Although Chatterjee teaches storing updated data on a gateway regarding operation of one or more of the plurality of actuating devices (FIG. 3 and [0056]: configuration settings, for example, are used by actuators 324-328 which operate dampers 316-320; [0087]: BEMS gateway 450 facilitates “exchange and synchronization of data streams between one or more BMS 400 and the BEMS 540 of FIG. 5”. The data streams include data elements like the equipment version and configuration.), Chatterjee in view of Ravichandran does not explicitly teach by way of the gateway, via the updated data comprising the updated data elements stored on the gateway, a change in operation of one or more of the plurality of actuating devices.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gateway of Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin to use updated data to change operation of one or more of the actuating devices as disclosed in Thompson. Doing so would allow actuating devices to automatically operate and abide by the updated data to achieve desired results. For example, the updated data disclosed in Chatterjee includes the current equipment version and/or configuration. Each version or configuration may have certain settings or rules, like the rules stored in Thompson, which govern effective operation of the relevant equipment (see constraints in Chatterjee [0081]). Since the gateway stores the updated equipment version and/or configuration, allowing the gateway to change the operation of the actuating devices ensures that actuating devices operate with respect to the updated data. The resulting performance of the actuating devices can also yield more predictable and desirable results, as opposed to when the gateway does not use the updated data, or uses old data, to control the actuating devices. Moreover, because the actuating devices’ operations are automatically changed by the gateway, the user does not have to 

Regarding claim 3, Chatterjee, in view of Ravichandran, in view of Winstead, in view of Rubin, and in view of Thompson teaches the method of claim 2. Chatterjee, in view of Ravichandran, in view of Winstead, in view of Rubin, and in view of Thompson further teaches wherein the change in operation of the one or more of the plurality of actuating devices comprises a change in operation of at least one actuating device in a specified zone (Chatterjee, [0063] and [0065-0066]: BMS controller controls a variable state or condition within building zone 306. Such a variable state or condition are controlled by the relevant actuating devices.).

Regarding claim 4, Chatterjee, in view of Ravichandran, in view of Winstead, in view of Rubin, and in view of Thompson teaches the method of claim 2. Chatterjee, in view of Ravichandran, in view of Winstead, in view of Rubin, and in view of Thompson further teaches wherein the change in operation of the one or more of the plurality of actuating devices comprises a change in operation of at least one actuating device based, at least in part, on a change to a set condition to be sensed by one or more sensing devices (Chatterjee, [0065-0066] and [0075-0078]: demand response layer 414 allows for a change in operation of actuating devices based on, at least in part, a change to a set condition sensed by one or more sensing devices. For example, occupancy sensing devices can detect if people are present in a room. If not, lights of 

Regarding claim 5, Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin teaches the method of claim 1. Although Chatterjee teaches displaying a graphical user interface on the user interface of the user interface device ([0064]), which has been pushed with updated data (end of [0096]), Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin does not explicitly teach changing a display on the user interface device to reflect a change in the operation of the one or more of the plurality of actuating devices.
Thompson teaches changing a display on the user interface device to reflect a change in the operation of the one or more of the plurality of actuating devices ([0065]: a display on the user interface device, such as a computer or touch screen, displays real-time data to the user. “The user can "subscribe" to receive identified data and so personalize their dashboard to display the data in which they are most interested. For example, the user can subscribe to the server to receive automated updates of data such as: meter readings, equipment loads, facility load, grid conditions, market conditions, weather conditions, connectivity verifications, historical data, expected or predicted data”. For example, when the equipment load changes as described in [0069], a display would be changed in real-time to reflect such a change in operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the client device of Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin to display a reflected 

Regarding claims 7-9, the claims recite a system with corresponding limitations to the method of claims 2-4, respectively, and are therefore rejected on the same premises.

Regarding claim 11, Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin teaches the system of claim 10. Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin does not explicitly teach cause, by way of the gateway, via the updated data comprising the updated data elements, a change in operation of one or more of the plurality of sensing devices.
Thompson teaches cause, by way of the gateway, via the updated data comprising the updated data elements, a change in operation of one or more of the plurality of sensing devices ([0041]: as part of generator 108, sensors monitor the status of the generator for attributes like temperature and oil pressure; [0068-0069]: operation of one or more sensing devices of generator may change when rules defining the condition or limit of a temperature and/or oil pressure are received. This would cause 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin to incorporate the teachings of Thompson and cause, by way of the gateway, via the updated data comprising the updated data elements, a change in operation of one or more of the plurality of sensing devices. Doing so would allow sensors to have the most recent and relevant settings so as to set triggers that influence the operation of other building equipment in a reliable and predictable manner. This prevents sensors from inaccurately setting a trigger during operation as sensors abide by the current, applicable rule/condition, and are not limited to the original rule/condition. This is especially useful as optimal conditions for building equipment change depending on functionality and/or environment so sensors should be able to receive new rules/updated data for operation.

Regarding claim 12, Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin teaches the system of claim 6. Chatterjee further teaches the plurality of categories regarding the operation of the plurality of actuating devices on the local area network comprising one or more categories that together identify the actuating devices ([0087]: data streams include various identifiers and performance information; [0106]: current version and current configuration serve to identify a particular installation of an infrastructure item).

Thompson teaches one or more categories that together identify the actuating devices ([0026]: actuating devices identified based on categories) and another category that comprises scheduled events regarding the identified actuating devices (FIG. 7 and [0066-0067]: scheduled events in data store regard actuating devices/facility equipment. These events specify, for example, the time of day scheduled actions for equipment should take place.) and another category that comprises scheduled events regarding the identified actuating devices (FIG. 7 and [0066-0067]: scheduled events in data store regard actuating devices/facility equipment. These events specify, for example, the time of day scheduled actions for equipment should take place).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin to incorporate the teachings of Thompson and include another category that comprises scheduled events regarding the identified actuating devices. Doing so would allow a means of automatically controlling actuating devices based on a set condition for the time of day so that the user does not have to regularly manually configure actuating devices.

Regarding claim 15, Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin teaches the method of claim 14. Although Chatterjee teaches displaying a graphical user interface on the user interface of the user interface device 
Thompson teaches changing the display on the user interface of the user interface device based on the copying of updated data ([0065]: a display on the user interface device, such as a computer or touch screen, displays real-time data to the user. “The user can "subscribe" to receive identified data and so personalize their dashboard to display the data in which they are most interested. For example, the user can subscribe to the server to receive automated updates of data such as: meter readings, equipment loads, facility load, grid conditions, market conditions, weather conditions, connectivity verifications, historical data, expected or predicted data”. For example, when the equipment load changes as described in [0069], a display would be changed in real-time to reflect such a change).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the client device of Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin to changing to the display in response to updating of data as disclosed in Thompson. Doing so would allow 

Regarding claim 16, Chatterjee, in view of Ravichandran, in view of Winstead, in view of Rubin, and in view of Thompson teaches the method of claim 15. Thompson further teaches wherein the changing of the display on the user interface of the user interface device reflects a change in operation of one or more of the plurality of actuating devices ([0065]: a display on the user interface device, such as a computer or touch screen, displays real-time data to the user. “The user can "subscribe" to receive identified data and so personalize their dashboard to display the data in which they are most interested. For example, the user can subscribe to the server to receive automated updates of data such as: meter readings, equipment loads, facility load, grid conditions, market conditions, weather conditions, connectivity verifications, historical data, expected or predicted data”. For example, when the equipment load changes as described in [0069], a display would be changed in real-time to reflect such a change in operation.).

Regarding claim 17, Chatterjee, in view of Ravichandran, in view of Winstead, in view of Rubin, and in view of Thompson teaches the method of claim 16. Chatterjee, in view of Ravichandran, in view of Winstead, in view of Rubin, and in view of 

Regarding claim 18, Chatterjee, in view of Ravichandran, in view of Winstead, in view of Rubin, and in view of Thompson teaches the method of claim 16. Chatterjee, in view of Ravichandran, in view of Winstead, in view of Rubin, and in view of Thompson further teaches wherein the reflected change in operation of the one or more of the plurality of actuating devices reflects a change to a set condition, sensed by one or more sensing devices, that triggers the change in operation ([0065-0066] and [0075-0078]: demand response layer 414 allows for a change in operation of actuating devices based on, at least in part, a change to a set condition sensed by one or more sensing devices. For example, occupancy sensing devices can detect if people are present in a room. If not, lights of the lighting system, included in building subsystems 428 of FIG. 4, can be triggered to turn off to optimize electricity use.).

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive.

In Remarks, Applicant argues:

Regarding amended claim 1, Ravichandran “discloses nothing about sub-signatures” nor “any signature that represents a different one of a plurality of the data elements.” Rather, Ravichandran discloses a signature that “may include multiple satellite network attack factors (page 9 of Remarks).
Regarding amended claim 1, Rubin is “unrelated to creating or verifying sub-signatures that each represent a different one of a plurality of data elements and identification of a category that data element is in”. Rubin, rather, groups bit matching or non-matching indicators. Further, “Rubin’s sub-signature nomenclature refers to a bit, whereas the claimed sub-signature refers to a signature, defined as a function that is applied to a data element and the category…that data element is in” (page 11).
Regarding amended claim 1, Chatterjee does not disclose “the claimed updating of the data stored on the gateway when a change is requested by the user interface”. Chatterjee discloses “types of communications…that provide inaccurate information to a user interface because they do not necessarily come from a trusted site” (page 12 of Remarks).
The combination of references are not appropriate because the references use words taken from the claims to mean different things than are recited as limitations to those words in the claims (page 12).

Examiner respectfully disagrees.

Regarding point (a), Ravichandran discloses “sub-signatures” in that Ravichandran teaches sub-components that make up a signature. That is, a signature is comprised of sub-components and such sub-components qualify as sub-signatures since they describe parts of data for a signature. The sub-components in Ravichandran, including categories such as a data pattern, a type of attack, a frequency of attack, and a status, accordingly correspond to “sub-signatures” ([0012], Table 1, FIG. 1, and [0052-0053]). These categories, themselves, may each represent a data item, or “data element”, as shown in at least Table 1 of Ravichandran. Applicant’s claim language does not sufficiently limit “data elements” and “categories” to an extent that would preclude the prior art. However, Applicant’s claim limitations further include reciting “where each sub-signature is itself a signature generated by applying a function to the data element it represents” in lines 9-10 of claim 1. To this end, Ravichandran cannot be relied upon to teach this more specific definition of a “sub-signature” and thus Winstead was applied. Winstead teaches where each sub-signature is itself a signature ([0017-0018]). The rationale to incorporate Winstead is herein reinstated: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chatterjee in view of Ravichandran to incorporate the teachings of Winstead and have each sub-signature be itself a signature, where each of the updated sub-signatures is itself a signature, and copying no elements that have not been updated. Doing so would allow the system to treat each sub-signature independently of one another, so that changes can be made efficiently to the overall signature without unnecessarily updating certain sub-signatures that do not require any 

Regarding point (b), contrary to Applicant’s argument, Rubin is related to the claimed invention because Rubin is relied upon to help teach each sub-signature, and likewise each updated sub-signature, being generated by applying a function to the data element it represents, the sub-signatures being of fixed length and concatenated into the signature for ready extraction of the sub-signatures from the signature. Rubin discloses that sub-signatures are generated by applying a function, such as a hash, to the data element the sub-signature represent (FIGS. 6 and 7, Col. 15, line 18 to Col. 16, line 8, Col. 16, lines 39-61, and Col. 20 lines 8-11). For example, as seen in FIG. 7, a sub-signature is generated by applying a function, or using a compression pattern and encoding indicator bits, to the data element the sub-signature represents. Applicant’s argument that “Rubin’s sub-signature nomenclature refers to a bit, whereas the claimed sub-signature refers to a signature, defined as a function that is applied to a data element and the category…that data element is in” is unclear. A signature, as claimed, is not “defined as a function that is applied to a data element and the category…that data element is in” as argued by Applicant. Rather, a signature, corresponding to a sub-signature, is generated by applying a function to a data element the signature represents. There is also no mention in the claim that the function is applied to the category that data element is in in addition to applying the function to the data element as argued by Applicant. While Rubin’s sub-signature shows bits, Applicant’s argument against Rubin is out of context from the teachings of Rubin because Rubin’s sub-

Regarding point (c), Chatterjee discloses updating of the data stored on the gateway when a change is requested by the user interface ([0067], FIG. 6 and [0111-0113], [0092], [0100], [0105]). Chatterjee discloses a BEMS gateway 450 that stores data comprising data elements (FIG. 5 and [0099]). Such data is periodically updated when a change is requested by the user interface. As detailed in [0113], “In some embodiments, steps of the process 600 are performed periodically based on a pre-defined timing parameter, such as every minute, every 5 minutes, every 30 minutes, every hour, every 12 hours, every 24 hours, etc. The pre-defined timing parameter can be provided to the API 530 using a graphical user interface associated with any of the BMS 400, BEMS gateway 450, BEMS 540, etc.”. Paragraph [0100] also states that “In some embodiments, the data sources 520, 522, 524, and 526 are configured to periodically “push” the relevant information to the BEMS gateway 450 for storage in the database 512.” Applicant’s argument that Chatterjee discloses “types of communications…that provide inaccurate information to a user interface because they do not necessarily come from a trusted site”, as opposed to Applicant’s claimed invention, is merely based on Applicant’s assumption of Chatterjee’s disclosure and relies on extrapolating the claim language for an alleged, intended benefit of the claimed invention, rather than relying on the actual written claim language, to distinguish from Chatterjee.

Regarding point (d), the concept of creating and updating signatures may be widely applied across various contexts of technology. In response to applicant's argument that the cited references are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the references involve creating and/or updating signatures representing data elements. The cited references are in the field of applicant’s endeavor and do not necessarily have to be directed to similar solutions, especially when certain references are relied upon for specific limitations that are not found in other references. If all cited references should be “directed to solutions that are similar to one another”, as argued by Applicant, then this would preclude 103 rejections when they involve combinations of references that provide new or alternative solutions for certain aspects upon which they are relied. Finally, in response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Overall, Applicant’s arguments are unpersuasive. Therefore, independent claim 1, and similarly independent claims 6 and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee, in view of Ravichandran, in view of Winstead, and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171